Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner agrees with Applicant’s remarks filed 03/12/2021.  Specifically, Examiner agrees that the shape of the platform as required in the claims is critical in preventing sagging, as noted in para. [0011] and [0032] of Applicant’s specification.  As such, modifying “Maverick” to read on currently amended claim 1 and 14 would not a simple change in shape. 
Furthermore, Third-Party submissions such as Heldson (US Patent 7020915) and Kramer (US Patent 9072367) fail to disclose or suggest the claimed structure (YouTube link in submission dated 03/01/2021 failed to load a video).  Heldson provides a similar hammock, but does not disclose the claimed different widths of the platform.  Fig. 4A of Heldson is an intermediate structure (fabric blank) and is not representative of the hammock in its final form.    While an intermediate structure can disclose an invention, the blank of Heldson would lose its identify when assembled into a hammock tent as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/Primary Examiner, Art Unit 3619